Name: 80/447/EEC: Commission Decision of 31 March 1980 extending for the Federal Republic of Germany in respect of a variety the period provided for in Article 15 (1) of Directive 70/457/EEC (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-04-29

 Avis juridique important|31980D044780/447/EEC: Commission Decision of 31 March 1980 extending for the Federal Republic of Germany in respect of a variety the period provided for in Article 15 (1) of Directive 70/457/EEC (Only the German text is authentic) Official Journal L 110 , 29/04/1980 P. 0025****( 1 ) OJ NO L 225 , 12 . 10 . 1970 , P . 1 . ( 2 ) OJ NO L 293 , 20 . 11 . 1979 , P . 16 . ( 3 ) OJ NO L 29 , 6 . 2 . 1980 , P . 31 . COMMISSION DECISION OF 31 MARCH 1980 EXTENDING FOR THE FEDERAL REPUBLIC OF GERMANY IN RESPECT OF A VARIETY THE PERIOD PROVIDED FOR IN ARTICLE 15 ( 1 ) OF DIRECTIVE 70/457/EEC ) ( ONLY THE GERMAN TEXT IS AUTHENTIC ) ( 80/447/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 70/457/EEC OF 29 SEPTEMBER 1970 ON THE COMMON CATALOGUE OF VARIETIES OF AGRICULTURAL PLANT SPECIES ( 1 ), AS LAST AMENDED BY COUNCIL DIRECTIVE 79/967/EEC OF 12 NOVEMBER 1979 ( 2 ), AND IN PARTICULAR ARTICLE 15 ( 7 ) THEREOF , WHEREAS UNDER ARTICLE 15 ( 1 ) OF THE SAID DIRECTIVE , SEEDS AND PROPAGATING MATERIAL OF VARIETIES OF AGRICULTURAL PLANT SPECIES WHICH HAVE BEEN OFFICIALLY ACCEPTED DURING 1977 IN AT LEAST ONE OF THE MEMBER STATES AND WHICH ALSO MEET THE CONDITIONS LAID DOWN IN THE SAID DIRECTIVE ARE , WITH EFFECT FROM 31 DECEMBER 1979 , NO LONGER SUBJECT TO ANY MARKETING RESTRICTIONS RELATING TO VARIETY IN THE COMMUNITY ; WHEREAS , HOWEVER , ARTICLE 15 ( 2 ) OF THE SAID DIRECTIVE PROVIDES THAT A MEMBER STATE MAY BE AUTHORIZED UPON APPLICATION TO PROHIBIT THE MARKETING OF SEEDS AND PROPAGATING MATERIAL OF CERTAIN VARIETIES ; WHEREAS THE FEDERAL REPUBLIC OF GERMANY HAS APPLIED FOR SUCH AUTHORIZATION FOR A CERTAIN NUMBER OF VARIETIES OF DIFFERENT SPECIES ; WHEREAS COMMISSION DECISION 80/126/EEC ( 3 ) EXTENDED FOR THE FEDERAL REPUBLIC OF GERMANY THE PERIOD PROVIDED FOR IN ARTICLE 15 ( 1 ) OF THE SAID DIRECTIVE IN RESPECT OF SOME OF THESE VARIETIES , BEYOND 31 DECEMBER 1979 UNTIL 31 MARCH 1980 ; WHEREAS THE COMMISSION HAS MEANWHILE COMPLETED ITS EXAMINATION OF THE APPLICATION IN RESPECT OF MOST OF THESE VARIETIES ; WHEREAS , HOWEVER , IN RESPECT OF THE VARIETY BRIO ( POTATOES ) THE REQUEST IS NOW STILL BEING CAREFULLY EXAMINED BY THE COMMISSION ; WHEREAS IT IS NOT POSSIBLE TO COMPLETE EXAMINATION OF THIS VARIETY BEFORE EXPIRY OF THE PERIOD PROVIDED FOR IN THE SAID DECISION ; WHEREAS IT CONSEQUENTLY SEEMS DESIRABLE TO EXTEND , FOR THE FEDERAL REPUBLIC OF GERMANY , THE PERIOD IN QUESTION FOR AN APPROPRIATE TIME TO PERMIT A FULL EXAMINATION OF THE REQUEST FOR THIS VARIETY ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON SEEDS AND PROPAGATING MATERIAL FOR AGRICULTURE , HORTICULTURE AND FORESTRY , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PERIOD PROVIDED FOR IN ARTICLE 15 ( 1 ) OF DIRECTIVE 70/457/EEC AND EXTENDED BY DECISION 80/126/EEC SHALL BE EXTENDED FOR THE FEDERAL REPUBLIC OF GERMANY BEYOND 31 MARCH 1980 UNTIL 31 DECEMBER 1980 IN RESPECT OF THE VARIETY BRIO ( POTATOES ). ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FEDERAL REPUBLIC OF GERMANY . DONE AT BRUSSELS , 31 MARCH 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT